Citation Nr: 0811557	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for status-post right hip 
replacement, also claimed as arthritis.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.  He also had Army Reserve duty through May 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.

The veteran appeared before the Board and gave testimony in 
August 2007.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have arthritis of the right hip that 
began during service, as a consequence of service or within 
one year of discharge from service.

3.  The veteran does not have a disability associated with 
his right hip replacement that began during service or that 
developed as a consequence of service.


CONCLUSION OF LAW

Arthritis of the right hip, also claimed as status-post right 
hip replacement, was not incurred in or aggravated by service 
nor is such a disability presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in January 2003, September 2003, February 
2005 and August 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for arthritis 
of the right hip, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of all five elements of a service-connection claim, as 
is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not provided.  The Board specifically finds, 
however, that the veteran is not prejudiced as his claim is 
for entitlement to service connection and he was given 
specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although some of the letters provided to the veteran were 
sent after the initial adjudication here on appeal, they are 
deemed pre-adjudicatory in light of the issuance of a 
Supplemental Statement of the Case in April 2007.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and 
content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in August 2007.  Social Security Administration 
(SSA) records were obtained and are associated with the 
claims file as are service medical records and post-service 
treatment records.  A VA examination has not been afforded 
this veteran as the evidence does not meet criteria necessary 
for such an examination to be required under 38 C.F.R. 
§ 3.159(c)(4).  Although the veteran is certainly competent 
to testify as to the presence of observable symptomatology 
such as hip pain, this testimony alone is insufficient to 
indicate that current disability may be associated with an 
alleged incident during service that is not corroborated by 
service records, particularly in light of the decades that 
past without any reference to an in-service injury and the 
lack of medical evidence suggesting that current hip 
disability is a result of an undocumented in-service injury.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the 
veteran's claim.

The veteran asserts that he developed arthritis in his right 
hip as a consequence of a fall in the shower during service 
in approximately 1978.  He testified before the Board that he 
did not seek treatment during service, but that he was placed 
on light duty without being placed on a profile.  The veteran 
stated that his hip problems began in 1985.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for arthritis, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
As such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from active service in June 1981 and 
Reserve duty in May 1984, the evidence must show that 
arthritis of the right hip manifest to a degree of ten 
percent by May 1985 in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The veteran's service medical records do not show that he 
injured his right hip in 1978.  The record does show that the 
veteran served on active duty for approximately three years 
after the alleged in-service injury and in the Reserves until 
May 1984 without complaint of right hip pain.  Personnel 
records show that the veteran was relieved from active duty, 
not by reason of physical disability, in June 1981; he 
completed Reserve duty in May 1984 without a diagnosis of a 
right hip disability.  

Although the veteran testified by the Board that he began 
having hip problems in 1985, the record does not show 
treatment for hip pain or a diagnosis of arthritis until 
2002.  Treatment records dated in 2003 show that the veteran 
related having hip pain since 1979.  The veteran's wife 
reported in September 2003 that she had lived with the 
veteran since 1988 and that he had had problems since then.  
There are no medical records available that show treatment of 
a hip disability within two decades of the veteran's service.  
The veteran had a total right hip replacement in 2003.

The veteran sought VA compensation benefits in July 1981 for 
hypertension.  In August 2002, he filed his second 
application for VA compensation benefits and related that he 
had arthritis that began in 1985 that he began treatment for 
in April 2002.  In February 2003, the veteran sought SSA 
benefits which were granted in March 2006 when SSA found the 
veteran unable to work as a result of degenerative disc 
disease, status-post corneal transplant, and status-post 
right hip replacement secondary to arthritis.  SSA records do 
not include a medical opinion linking the veteran's right hip 
disability to his period of service.  They do, however, show 
that the veteran worked in manual labor, including as a 
construction laborer, since his discharge from service in 
1985.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a right hip disability having its 
origin during the veteran's period of active service or 
anytime within one year of discharge from service.  The first 
evidence of right hip disability is dated in 2002, 
approximately twenty-five years after the alleged in-service 
injury.  The decades that elapsed between the time of service 
and the beginning of treatment do not show a continuity of 
symptomatology upon which to support a grant of service 
connection.

The veteran is competent to testify as to symptoms such as 
pain, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  As such, his testimony is not competent evidence 
of the presence of arthritis since 1985.  

The Board notes that there are medical records dated since 
2002 which include a history as provided by the veteran that 
his hip pain began in 1979.  These records are not medical 
opinions, but merely recitations of history provided by the 
veteran.  Including a history in a medical record does not 
transform that history into a medical opinion.  See generally 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Consequently, after a complete review of the record evidence, 
the Board finds that the veteran does not have arthritis of 
the right hip that began during service, as a consequence of 
service or within one year of discharge from service.  
Additionally, he does not have a disability associated with 
his right hip replacement that began during service or 
developed as a consequence of service.  Therefore, service 
connection must be and is denied.


ORDER

Service connection for arthritis of the right hip, also 
claimed as status-post right hip replacement, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


